                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

    GARTH ANDERSON,                                  )
                                                     )
                 Plaintiff,                          )
                                                     )
         v.                                          )   CASE NO. 5:15-CV-475 (MTT)
                                                     )
    AMERICAN FAMILY INSURANCE                        )
    COMPANY,                                         )
                                                     )
                 Defendant.                          )
                                                     )

                                                ORDER

        Defendant American Family Insurance Company (AFIC) moves for summary

judgment on the claims of Plaintiff Garth Anderson. Doc. 56. The motion (Doc. 56) is

GRANTED, and Anderson’s claims are DISMISSED with prejudice. Accordingly,

Anderson’s motion to certify (Doc. 53) and the parties’ Daubert motions (Docs. 54; 57)

are MOOT.1

                                         I. BACKGROUND

        This is one of several putative class action cases filed in this Court by insureds,

all represented by the same lawyers, who claim that their insurers have failed to pay for

the diminished value their homes suffered as the result of a loss that is otherwise

covered by their insurance policies. In this context, diminished value has a very specific

meaning: the loss in value of a property notwithstanding full repairs due to an intangible

stigma owing to the circumstances of the loss. See, e.g., John Thurmond & Assocs.,



1
  AFIC also objected to and moved for relief regarding Anderson’s response to its statement of material
facts (Doc. 62-1) and statement of additional material facts (Doc. 62-2). Doc. 67. That motion is
DENIED.
Inc. v. Kennedy, 284 Ga. 469, 471 n.2, 668 S.E.2d 666, 669 n.2 (2008). In State Farm

Mutual Automobile Insurance Company v. Mabry, the Georgia Supreme Court held, in a

class action brought by insureds against their automobile insurer, that automobile

insurance policies cover diminished value absent an effective exclusion. 274 Ga. 498,

556 S.E.2d 114 (2001). In Royal Capital Development LLC v. Maryland Casualty

Company, the Georgia Supreme Court held that the same obligation exists for real

property insurers. 291 Ga. 262, 728 S.E.2d 234 (2012). Also, although not applicable

here for reasons which will be explained, the Georgia Supreme Court held in Mabry that

when an insurer improperly denies that its policy covers diminished value, a court may

order the insurer to assess the insured’s loss for diminished value. 274 Ga. at 509-10,

556 S.E.2d at 123-24.

       Georgia homeowners insurers responded in different ways to Royal Capital. For

example, State Farm Fire and Casualty Company, the defendant in Thompson v. State

Farm Fire and Casualty Company and Long v. State Farm Fire and Casualty Company,

chose to ignore Royal Capital and flatly denied that its policies covered diminished

value. See, e.g., Thompson, No. 5:14-cv-32, Doc. 126 at 1; Long, No. 5:17-cv-28, Doc.

27 at 3. At the other extreme, First Liberty, the defendant in Brewton v. First Liberty Ins.

Corp., No. 5:14-cv-00436 (M.D. Ga. 2017), quickly recognized that Mabry and Royal

Capital say what they plainly say, acknowledged that its policies covered diminished

value, and began assessing for diminished value.

       The different paths taken by State Farm and First Liberty frame the issues in this

case. In Thompson, the Court granted the plaintiff’s motion to certify a class for “failure

to assess” but not for “failure to pay” diminished value. The Court denied class action



                                            -2-
status for Thompson’s failure to pay class because of concerns over commonality and

predominance. See Thompson, 2016 WL 951537, at *5-9. The facts giving rise to

those concerns are relevant here. It seemed evident that to recover damages for

diminished value, it would be necessary for each member of the class to demonstrate

that his or her home decreased in value as a result of stigma. State Farm argued that

this necessarily individualized process precluded class certification for a failure to pay

class. The plaintiffs responded in part by arguing that they intended to prove diminished

value through innovative mass appraisal “contingent valuation” methodologies

developed by their expert, Dr. John Kilpatrick. As the Court noted at the time, there “is

an obvious flaw in this argument—it assumes that every member of the class suffered

diminished value and thus that State Farm breached the policies of all class members.”

Id. at 14. Although the plaintiffs’ lawyers argued in Thompson, as they have here, that

they do not contend that diminished value exists in every loss, the Court noted the

following in its order denying class certification for failure to pay in Thompson:

                 Although the Plaintiffs say this, the mass appraisal
                 methodology employed by [Kilpatrick] necessarily concludes
                 that every home in a particular loss scenario suffers
                 diminished value, regardless of the circumstances of a
                 particular loss. (Doc. 74 at 238:19-239:19). Simply put,
                 [Kilpatrick] conducts a survey to determine what a potential
                 buyer would pay—stated as a percentage of fair market value,
                 e.g., 5%, 75%, 135%—for a house after a specific type of loss,
                 e.g., a leaking pipe. (Doc. 52 at 16-18). He averages the
                 responses to determine what the percentage of decrease (or,
                 theoretically, increase) in value losses within that scenario will
                 experience. Of course, every scenario he has run so far
                 results in diminished value even though a substantial number
                 of respondents said they would pay more than fair market
                 value for a properly repaired house. (Doc. 74 at 91:8-92:5,
                 238:5-18).

Id. at *7 n.2.


                                               -3-
         Thus, Kilpatrick’s “proof” that diminished value actually exists in a particular

situation and that it exists because of stigma is based not on facts specific to the loss,

but rather comes from scenarios that ask what one would, in percentage terms, pay for

a house that had, for example, a leaky pipe. The following excerpts from Kilpatrick’s

testimony at the Daubert hearing in Thompson illustrate how his survey methodology

works:

                Q. So is it, I take it, your opinion that every single time a
                homeowner has a leaky roof that's replaced, and there's an
                insurance claim filed on it, one would expect the home to lose
                between 29 percent and 34 percent of its value, based on your
                research?
                A. Notwithstanding further testing to be done, further
                evaluations to be done after we've received and validated
                other lists of properties which have been subjected to that.
                That's what the preliminary survey research is showing us,
                yes.

Doc. 74 at 98:24-99:7.

                Q. As I understand your opinions drawn from this survey
                research, your opinion is that every home that has a toilet
                overflow will lose between 37 and 39 percent of its fair market
                value, post-repair; is that correct?
                A. I have -- I would suggest to you that that's likely. But we
                have not gone forward with any further empirical investigation.
                While these certainly appear to be likely results, I am not ruling
                out further testing, further empirical investigation. If and as this
                class is certified.

Doc. 74 at 112:14-22.

                Q. So is it your testimony that every homeowner in Georgia
                who had an interior water leak that was repaired by the
                insurance company will experience a 25-percent loss in value
                of the value of their home?
                A. As I've already testified, counselor, that would be an
                expectation, but it would be subject to further empirical
                investigation.


                                               -4-
                Q. So that would mean that a $300,000 house that had an
                interior pipe leak that costs less than $5,000 to repair, you
                would expect that house to lose $75,000 in market value?
                A. That's the expectation at this point, but, again, that's subject
                to further empirical investigation at the merits phase of the
                case.
                Q. And that would be the same, based on your opinion,
                whether or not there was toxic mold found in that house or
                not? Because that wasn't something that you tested for?
                A. That's correct.
                Q. So the presence or lack of toxic mold in the house would
                not, in your opinion, create a greater or lesser diminution in
                value?
                A. That's correct.

Doc. 74 at 118:21-119:16.

        Kilpatrick’s methodology for determining whether stigma exists and quantifying

the diminished value resulting from that stigma raised obvious Daubert issues. But

even if the Thompson plaintiffs, without running afoul of Daubert, could have used

Kilpatrick’s surveys to prove that every class member suffered diminished value, State

Farm, the Court ruled, could introduce evidence of the circumstances of particular

losses to demonstrate that generalized surveys did not reliably establish stigma or, even

if they did, did not reliably quantify the allegedly resulting diminished value. Thompson,

2016 WL 951537, at *9. Accordingly, the Court ruled that common issues did not

predominate over the individualized issues of fact: which homes had suffered

diminished value because of stigma and to what extent.2 Id. That ruling mooted the

Daubert issues. Id. at *13.




2
 State Farm filed a discretionary appeal from the denial of class certification, but the Eleventh Circuit
declined to hear the appeal. Doc. 94-1. After that, State Farm settled both Thompson and Long. Doc.
205. Accordingly, in neither case did the Court address the issue of whether or how a given plaintiff could
prove that his property suffered diminished value due to stigma.

                                                   -5-
       First Liberty, on the other hand, did not contest that its policies covered

diminished value or that it was required to assess its insureds’ losses for diminished

value. When the plaintiff’s lawyers filed suit on Brewton’s behalf, they thought First

Liberty, like State Farm, took the position that its policies did not cover diminished value

and thus had not assessed Brewton’s home for diminished value. Because it had in fact

done that assessment, First Liberty, naturally enough, moved for summary judgment on

Brewton’s failure to assess claim. The Court tentatively granted that motion, pending

additional discovery on Brewton’s allegation that First Liberty’s assessment procedure

was a “sham” that did not constitute an assessment at all. Doc. 60. After that discovery

and supplemental briefing, the Court finalized its ruling, finding that Mabry provides an

equitable remedy only when an insurer denies coverage for diminished value and

refuses to assess for diminished value. Because First Liberty acknowledged that its

policies covered diminished value, adopted procedures for assessing insureds’ losses

for diminished value, and assessed Brewton’s loss for diminished value, Brewton had

no Mabry remedy; if she thought First Liberty’s claim payment was inadequate, her

remedy, like any other insured who thinks that her insurer has underpaid, was to pursue

a claim for the additional amount she thought First Liberty owed. Brewton, 2017 WL

5616360, at *7-8.

       This case reaches a new question: whether stigma exists in a specific case.

AFIC, like State Farm, initially refused to accept that Royal Capital made clear that

homeowners policies, absent an appropriate exclusion, cover diminished value. Unlike

State Farm, AFIC apparently recognized the futility of that position and relented: “We

admit that diminished value is an element of loss that is covered.” Doc. 81 at 9:10-11.



                                            -6-
AFIC now contends that Daubert bars Kilpatrick’s opinions and that there is no other

evidence that the value of Anderson’s house decreased as a result of its water leak.

AFIC’s motion for summary judgment, in relevant part, gets to the heart of the issue:

whether Anderson has evidence sufficient for a reasonable jury to find that he has

suffered diminished value because of stigma.

        This issue is now nothing more than what this Court described in Brewton as a

garden variety insurance claim. Anderson suffered an admittedly covered loss. He

claims that AFIC did not pay him enough for his loss. AFIC claims it did.

        Neither Mabry nor Royal Capital reached this issue. After the Georgia Supreme

Court in Mabry affirmed the superior court’s order that State Farm assess its insureds’

losses for diminished value, State Farm settled, agreeing to pay diminished value,

presumably on every loss, pursuant to a uniform formula. See generally Frank E.

Jenkins III & Wallace Miller III, Georgia Automobile Insurance Law § 25:2 (2017-2018

Edition). In Royal Capital, the Georgia Supreme Court only reached the question of

coverage, not whether the plaintiff had actually suffered diminished value. But the Court

in Royal Capital had a very pertinent observation: diminished value in the case of a fully

repaired real property loss would be “unusual.” 291 Ga. at 265, 728 S.E.2d at 236-37

(quoting John Thurmond & Assocs., 284 Ga. at 471 n.2, 668 S.E.2d at 669 n.2).3




3
  The supreme court’s observation that diminished value is unusual when real property is fully repaired
was clearly meant to distinguish real property from automobiles. This Court has also noted that
difference. “Typically, the repair of a wrecked car fixes it. But there is a common perception that a
wrecked car loses value notwithstanding complete repairs. Thus, when a CARFAX report, for example,
reveals that a car has been damaged in an accident, the value of the car in the eye of a potential
purchaser decreases even though the car has been repaired.” Brewton v. First Liberty Ins. Corp., 2018
WL 4210776, at *4 (M.D. Ga. 2018). The common idea that a new car loses value when it is driven off
the sales lot is another example of how stigma, or perception, can significantly lower a car’s value even
though it is not in a physically worse condition.

                                                   -7-
                                               II. FACTS4

          In May 2012, Anderson purchased his home for $239,000. Doc. 53-27 at 26:2-4.

In January 2014, a pipe in Anderson’s home froze and burst while he and his family

were on vacation. Id. at 71:16-72:2. Anderson reported the loss to AFIC, his

homeowners insurer. Id. at 70:18-71:13. He also hired an independent public adjuster

to negotiate his claim with AFIC. Id. at 87:24-88:13. AFIC adjusted Anderson’s claim,

ultimately paying “in excess of $146,000 in connection with repairs to the home.” Id. at

123:2-12. But according to Anderson’s amended complaint, the value of Anderson’s

home decreased notwithstanding those repairs, and AFIC failed to compensate him for

that diminished value. Doc. 27 ¶¶ 25-28. Anderson alleges that AFIC breached its

obligations to assess for diminished value and to pay for diminished value under his

homeowners policy. Id. ¶¶ 29-31.

          Anderson and his family “started thinking about selling” the home in 2015, and

they listed the home in July 2016 when they found another home they wanted to buy.

Doc. 53-27 at 135:24-136:21. Anderson sold the home for $348,000 with a $3,000

seller’s contribution at closing on August 28, 2016. Doc. 59-1 at 1. The Andersons then

amended the sale by adding $1,125 to the seller’s contribution in order to address

HVAC and plumbing issues (unrelated to the 2014 burst pipe) identified by the buyers.

Doc. 62-4 at 75:6-24. There is no evidence the 2014 water damage was a factor in the

2016 sale of the home.




4
    The facts are undisputed, except where otherwise noted.

                                                   -8-
                        III. SUMMARY JUDGMENT STANDARD

        A court shall grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “When the non[-]moving party has the burden of

proof at trial, the moving party is not required to ‘support its motion with affidavits or

other similar material negating the opponent’s claim.’” United States v. Four Parcels of

Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (quoting Celotex Corp. v. Cartrett, 477

U.S. 317, 323 (1986)) (emphasis in original). The moving party “simply may show . . .

that there is an absence of evidence to support the non[-]moving party’s case.” Id. at

1438 (internal quotation marks and citation omitted). “Assuming the moving party has

met its burden, the non-movant must then show a genuine dispute regarding any issue

for which it will bear the burden of proof at trial.” Info. Sys. & Networks Corp. v. City of

Atlanta, 281 F.3d 1220, 1224-25 (11th Cir. 2002) (citing Celotex Corp., 477 U.S. at

324).

        In determining whether a genuine dispute of material fact exists, “[t]he evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted). A

material fact is any fact relevant or necessary to the outcome of the suit. Id. at 248.

And a factual dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the non[-]moving party.” Id.




                                             -9-
                                    IV. DISCUSSION

A. AFIC’s Summary Judgment Argument

       AFIC’s motion, in relevant part, gets to the ultimate issue of whether Anderson

can show that his home suffered diminished value because of stigma caused by his

broken pipe. Anderson’s lawyers interpret AFIC’s motion as an attempt to avoid AFIC’s

duty to assess insureds’ losses for diminished value. But AFIC does not dispute that

Anderson’s policy covered diminished value or that, in a covered loss like Anderson’s,

insurers should assess for diminished value. See, e.g., Hearing on Motion for Summary

Judgment and Class Certification, Doc. 81 at 18:14-15 (“[W]e’re not denying the

existence of a duty [to assess].”), 25:23-25 (“So the insured has a right to a diminished

value assessment. And they don’t have to do anything to trigger that right.”). AFIC

instead argues that it is due summary judgment on Anderson’s claim because it fails on

the merits.

       Mabry does not, as Anderson argues, bar the Court from reaching this issue. As

stated above, and throughout these cases, Mabry holds that when an insurer improperly

denies coverage for diminished value and thus refuses to assess the insured’s loss for

stigma and any resulting diminished value, the insured is entitled to that assessment.

But the point of the assessment, of course, is to determine whether there is stigma

because of a loss. But if the insurer acknowledges coverage but can establish as a

matter of law that the insured’s home did not decrease in value because of stigma, that

resolves the matter. There is, then, no need for an assessment.




                                          - 10 -
B. Whether There Is Sufficient Evidence for a Reasonable Jury to Find that
   Anderson’s Home Suffered Diminished Value

      AFIC contends that Anderson’s claim for diminished value “fails because the

record contains no evidence supporting his allegation that stigma reduced the market

value of his physically-improved home.” Doc. 56-1 at 6. AFIC points to undisputed

facts and argues that “nothing about the sale process [of Anderson’s home in 2016]

suggests that a written disclosure of fully repaired damage affected the sale of

Anderson’s home in any way.” Id. at 7-8. For example, neither his real estate agent

nor, more importantly, potential purchasers voiced any concern about damage from the

2014 water leak. Doc. 62-1 ¶ 15. Also, some of the repairs following the loss were

touted by Anderson’s realtor as increasing the home’s value. Docs. 53-27 at 104:20-

119:7; 56-1 at 7; 56-13 at 25:25-26:13, 55:9-56:24. Of course, the fact that the

substantial repairs paid for by AFIC may have added value to Anderson’s home does

not necessarily mean there was no diminished value because of stigma, and to the

extent AFIC argues that increased value from repairs negates the possibility of

diminished value from stigma, the Court has rejected that argument and rejects it here.

See Thompson, 264 F. Supp. 3d at 1318. AFIC’s relevant point is that the substantial

repairs and remediation and the facts surrounding the 2016 sale suggest that

Anderson’s home had not been stigmatized by the 2014 water damage. The fact that

Anderson, in the negotiation of his claim against AFIC, was represented by an

independent public adjuster (Doc. 53-27 at 87:24-88:13) buttresses the conclusion that

all problems arising from the water leak were addressed, repaired, and remediated,

suggesting in turn no residual stigma because of the leak. Furthermore, AFIC argues,

nothing about the 2016 sales price suggests any loss of value as the result of stigma


                                          - 11 -
from the 2014 water damage. Doc. 56-1 at 7. In short, AFIC argues, the record

contains absolutely no evidence of decreased value as the result of stigma from the

leaking pipe.

       Because Anderson is the non-moving party but bears the burden of proving his

claim at trial, once AFIC has met its burden on summary judgment, Anderson must

“show a genuine dispute regarding” AFIC’s failure to pay. Info. Sys. & Networks Corp.,

281 F.3d at 1224-25 (citing Celotex Corp., 477 U.S. at 324). Anderson argues that the

facts, when construed in the light most favorable to him, show that his home did suffer

diminished value because of stigma arising from the water damage. Doc. 62 at 6.

Anderson points to two pieces of evidence to meet his burden: his deposition testimony

that “he believes his home lost value” and what he claims is Kilpatrick’s expert opinion

that “the post-repair diminished value attributable to the Anderson’s [sic] January 2014

water loss was 13%.” Id. at 14. The Court discusses each in turn.

       1. Anderson’s Deposition Testimony that His Home Suffered Diminished
          Value Because of Stigma

       Anderson, in his brief, argues that he “testified that he believes his home lost

value following the January 2014 water loss” and that in Georgia, the owner of property

is qualified to state his opinion as to the value of his property if that opinion is based on

a proper foundation. Doc. 62 at 14, 14 n.5. Here, in total, is the deposition testimony

Anderson cites:

                Q: The next paragraph, paragraph 25, referring to the claim
                and repair that resulted, says: The repair costs associated
                with the claim were greater than $90,000. Is that accurate as
                far as you know?
                A: Yes.
                Q: Despite those repairs, as a result of the water damage to
                plaintiff’s property, the fair market value of plaintiff’s property


                                              - 12 -
              was diminished. Is that—that’s an accurate statement of your
              belief?
              A: Yes.

Doc. 53-27 at 59:2-13. Anderson argues that this is evidence that his home suffered

diminished value, and he cites a district court order stating that in Georgia, “[t]he owner

of property is considered to be qualified to state his opinion as to value when based

upon a proper foundation.” Doc. 62 at 14, 14 n.5 (citing Matthews v. State Farm Fire &

Cas. Co., 2012 WL 12964370, at *7 (N.D. Ga. 2012), aff'd, 500 F. App'x 836 (11th Cir.

2012) (internal quotation marks and citation omitted)).

       The court in Matthews relied on a well-known principle of codified Georgia

common law that likely conflicts with Federal Rules of Evidence 701 but which Georgia

nevertheless retained when it adopted most of the rest of the Federal Rules of

Evidence. Specifically, O.C.G.A. § 24-7-701(b), formerly codified as O.C.G.A. § 24-9-

66, provides that “direct testimony as to market value is of the nature of opinion

evidence,” but a witness “need not be an expert . . . to testify as to [a property’s] value if

he or she has an opportunity to form a reasoned opinion.” The plaintiff in Matthews, like

Anderson, had sued his insurer because he believed the insurer had underpaid his loss.

The insurer moved for summary judgment, claiming in part that the plaintiff had not

identified an expert to testify about the cost of repairs and that without an expert, the

plaintiff could not prove his case. Matthews, 2012 WL 12964370, at *5.

        The plaintiff in Matthews was a building contractor who argued that he could

give lay opinions on the cost of repairs. Id. at *6. The district court did not disagree that

Georgia law allowed lay witnesses to testify about market value but nevertheless

granted the insurer’s motion for summary judgment because the plaintiff had not



                                            - 13 -
established a proper foundation for his opinion. Id. at *7-8. The plaintiff had based his

testimony as to repair cost on his experience as a contractor, and the court found that

insufficient to establish the cost of repair. Id. at *7; see also Hutto v. Shedd, 181 Ga.

App. 654, 656, 353 S.E.2d 596, 598 (1987) (finding that homeowners unfamiliar with

both building costs and procedures had no basis for testimony as to value). It is

apparent that Matthews, if anything, demonstrates that Anderson’s one-word affirmative

response is not admissible evidence of his claimed loss.

       This is for at least two reasons. First, a lay opinion on value must be based upon

a proper foundation, and Anderson offers no foundation for his “opinion” that his home

suffered diminished value. There is nothing to suggest that he “had an opportunity to

form a reasoned opinion” that his home suffered diminished value. O.C.G.A. § 24-7-

701(b). He has certainly not been “shown to have adequate relevant knowledge,” nor

has he “give[n] reasons for his or her opinion” as the plaintiff did in the Georgia Court of

Appeals case which Matthews cites. There, the plaintiff had “testified that he is a real

estate investor, that he repairs houses, and that he has done contracting work,” and he

had “inspected the property after the fire, took many pictures, and listed the items that

needed repair.” Mayfield v. State, 307 Ga. App. 630, 633, 705 S.E.2d 717, 720-21

(2011). Anderson, by contrast, has not testified to any basis for his opinion.

       Second, by its terms O.C.G.A. § 24-7-701(b) contemplates evidence regarding

the “market value” of “an article or property.” Anderson does not opine on the market

value of his home. Rather, he offers his testimony that stigma caused the value of his




                                           - 14 -
home to decrease. Anderson has not shown any authority supporting his application of

O.C.G.A. § 24-7-701(b) to his causation opinion.5

        For these reasons, Anderson’s testimony does not constitute evidence of

diminished value as the result of stigma.

        2. Dr. Kilpatrick’s Opinion that Anderson’s Home Suffered Diminished
           Value Because of Stigma

        Anderson relies on what he says is the expert opinion of Dr. John A. Kilpatrick to

demonstrate the diminished value he claims he suffered as the result of stigma. Doc.

62 at 14. As discussed above, the plaintiffs’ lawyers retained Kilpatrick in the

diminished value class action cases filed in this Court because of his claimed ability to

do mass appraisals. The plaintiffs hoped Kilpatrick could quantify the diminished value

sustained by each—and every—member of the class. This Court in Thompson refused

to certify a failure to pay class, in part because of the need to take into account facts

specific to each individual loss in reaching determinations of diminished value,

something that Kilpatrick’s mass appraisal did not do. The plaintiffs’ attorneys have not

given up hope; they continue to push for certification of “failure to pay” classes, and they

continue to use Kilpatrick. But the question now is whether Kilpatrick has provided

Anderson, not a mass of class members, with admissible evidence of diminished value

arising from stigma caused by his broken pipe.

        Kilpatrick’s expert report in this case is mostly a cut and paste of his reports used

in previous cases. Consequently, the vast bulk of his report discusses issues relevant

to a potential class of insureds pursuing claims for the alleged diminished value of their


5
 In addition, AFIC argues, correctly, that federal law, rather than Georgia law, should apply. Doc. 74 at 9.
O.C.G.A. § 24-7-701(b) conflicts with Federal Rule of Evidence 701, which does not have an analogous
exception to its prohibition on non-expert testimony.

                                                  - 15 -
homes and what Kilpatrick would do for the class if a class were certified. Still, it is

helpful to look first to Kilpatrick’s summary of his opinions:

              From all of my research gathered for this report, it is my
              opinion that the water, mold, fire, and foundation and/or
              structural damage can result in diminution in value due to
              stigma even after the physical damage has been fully
              repaired; and, therefore, all properties with such repaired
              damage, for which insurance claims were made and paid,
              have the potential to endure additional losses in value. The
              only way to determine whether a property has suffered
              diminution in value, and the extent of the value diminution, if
              any, to each property, is to assess the properties in the before
              (prior to water damage) and after (post repair to the water
              damage) conditions in accordance with generally accepted
              appraisal standards, including the methodologies described
              herein.

Doc. 53-17 ¶ 236 (emphases added).

       The first point Kilpatrick makes in his summary—that diminished value can exist

because of stigma even though the property has been repaired—is offered to support

the argument that insurers have a duty to assess putative class members’ losses for

diminished value. That opinion, on which Kilpatrick spends much time, has no direct

relevance to the issue of whether Anderson’s home actually suffered diminished value

because of stigma. His summary also references the methodologies that Kilpatrick

plans to use to demonstrate the amount of diminished value class members suffered.

Kilpatrick’s lengthy discussion in his report about how he plans to employ those

methodologies could be relevant now (assuming the reliability of those methodologies) if

Kilpatrick actually used them to reach an opinion that the value of Anderson’s home did

decrease as the result of stigma.




                                            - 16 -
       On that issue—whether Anderson’s home actually suffered diminished value—

the most relevant point Kilpatrick makes in his summary is this:

              The only way to determine whether a property has suffered
              diminution in value, and the extent of the value diminution, if
              any, to each property, is to assess the properties in the before
              (prior to water damage) and after (post repair to the water
              damage) conditions[.]

Doc. 53-17 ¶ 236. Kilpatrick has held firm to that opinion, and the plaintiffs’ attorneys

have relied heavily on that opinion to rebut the insurers’ arguments that a later sale of a

home is relevant to the question of whether a home has suffered diminished value due

to stigma.

       Consistent with this, Anderson’s brief in response to AFIC’s motion for summary

judgment claims that Kilpatrick “analyzed the unimpaired and impaired value of

[Anderson’s] home and concluded that, within a reasonable degree of appraisal

certainty, the post-repair diminished value attributable to the Anderson’s [sic] January

2014 water loss was 13%.” Doc. 62 at 14. It is true that Kilpatrick said that the proper

way to assess for diminished value is to compare the value of the home in its pre-loss

condition (its unimpaired value) and its post-repair condition (its impaired value). And in

his report, Kilpatrick clearly did opine on the unimpaired value of Anderson’s home: he

says it was worth $316,184. Doc. 53-17 at 40, 72. But he did not opine on the home’s

impaired value. And the Court could find nowhere in his report a conclusion, or any

analysis supporting a conclusion, that the January 2014 water loss caused 13% in

diminished value. Id. This was puzzling. Evidently Anderson’s lawyers, as evidenced

by their voluminous briefing, and Kilpatrick, as evidenced by the lengthy discussion in

his report about what he proposes to do when a class is certified, were still in a class



                                           - 17 -
action mindset. But AFIC attacks Anderson’s individual claim, asserting there is no

evidence of diminished value attributable to stigma. To survive summary judgment, it is

necessary for Anderson to come up with such evidence. Recognizing this, Anderson’s

lawyers represented that Kilpatrick had supplied that evidence.

        Specifically, Anderson cites paragraph 236 of Kilpatrick’s report for the

proposition that Kilpatrick opined that Anderson’s home decreased 13% in value as a

result of stigma. Doc. 62 at 14. And, indeed, it is only in that paragraph of the report

that “13%” appears:

                In the case of the Anderson property, the post-water damage
                sales transaction data [that is, information from Anderson’s
                August 2016 sale of his home] indicate that the diminution in
                price to the home after property damage repairs is
                approximately 13%. However, this is admittedly a single data
                point in a hot real estate market, which may not adequately
                reflect an equilibrium value diminution effect.

Id. ¶ 236. It is surprising that Anderson represents paragraph 236 to be Kilpatrick’s post-

repair opinion of the impaired value of Anderson’s home. Paragraph 236 does not say

that, and Kilpatrick does not claim that. Paragraph 236 instead concerns a “secondary”

valuation Kilpatrick did based on the price Anderson’s home sold for in 2016 compared

to what comparative sales data show the house should have sold for. Id. ¶¶ 232-34.6

All it represents is an apparent price differential that existed in 2016, for unstated




6
  Kilpatrick’s expert report uses data from the Federal Housing Finance Agency’s Housing Price Index to
calculate “the expected price the property would have sold for if unimpaired.” Doc. 53-17 ¶ 233. Doing
so for the Atlanta-Sandy Springs-Roswell area, according to Kilpatrick, showed that the “property should
have sold for roughly . . . 10.67% more than the actual sales price.” Id. Calculating the Housing Price
Index using only properties in Anderson’s ZIP code showed, instead, that “the Anderson property should
have sold for approximately . . . 12.94% more.” Id. ¶ 234. Apparently the 13% decrease comes from
some unstated extrapolation from 10.67% and 12.94%.


                                                 - 18 -
reasons.7 There are problems with this secondary valuation,8 and to avoid those

problems, Anderson made clear in his response to AFIC’s Daubert attack on this

opinion that Kilpatrick’s 2016 valuation based on sales data “is not the basis for

Kilpatrick’s opinion of the home’s diminished value in January 2014.” Doc. 63 at 46

(emphasis in original). Indeed, after Anderson cites paragraph 236 as his evidence that

his home suffered diminished value due to stigma, he then, on the very next page of his

brief, argues that the 2016 sale was irrelevant. Doc. 62 at 14; Doc. 62-2 ¶ 29; Doc. 62

at 15 (“Yet AFIC points to facts surrounding the sale of the property 2.5 years after the

loss, which says nothing about whether diminished value existed in January 2014—the

relevant point in time.”). So the Court is surprised that Anderson cites paragraph 236




7
  As the Court noted in denying State Farm’s motion for summary judgment in Thompson, many factors,
including claimed improvements to a property, affect the sale of a single home, and just because some of
those factors allow a homeowner to sell his home for a relatively high value does not necessarily mean
that he is not owed payment for diminished value. Thompson, 264 F. Supp. 3d at 1316. Of course, the
converse is also true: if a home sells for lower than what the market might expect, a variety of factors may
be the cause, and diminished value at the time of the loss is not established by the mere fact of a below-
market sale.
  Indeed, some factors which could contribute to a below-market sale are apparent in this case. Here, for
example, Anderson wanted to sell the home promptly because he had made a contingent offer on
another house, and his family and he decided to drop the price in order to sell more quickly. Doc. 53-27
at 136:4-21, 155:16-22. The home also needed repairs unrelated to the flooding incident, which led to
negotiations bringing the sale price down further. See Docs. 62-4 at 70:11-23, 73:5-15; 59-2 at 1.
Further, one potential buyer told his realtor that he did not like the fact that the view from the home’s front
windows was limited to the highly-sloping front lawn and worried about future flooding from rainwater
(which, of course, was not the reason for the January 2014 incident). Doc. 56-15. Another described the
lack of a back yard as a “negative.” Doc. 56-16. That potential buyer’s real estate agent further felt that
“the home would show better if it w[ere] depersonalized a bit. Maybe less photos of the family would
help.” Id.
8
 First, as Anderson notes, diminished value is properly “determined at the time of the loss[.]” Doc. 63 at
45-46. So it is not determined by an assessment—much less the price of a sale—more than two years
after the loss. Second, paragraph 236 says the home sold for less than the approximate amount the
model would predict for an unimpaired home, but it does not say that this deviation was necessarily
unlikely or unusual, even by the model’s terms. Doc. 53-17 at 73. When the Defendants attempt to
supply Kilpatrick’s missing confidence interval for unimpaired value and find the 2016 sale price falls
within that interval, Anderson replies by pointing out that the August 2016 analysis is not the basis for his
assertion of diminished value. Doc. 63 at 46.


                                                    - 19 -
for the proposition that his home was worth 13% less immediately after repairs were

completed and that this decrease was the result of stigma.

        The Court then looked to Anderson’s briefing in response to AFIC’s Daubert

motion for some evidence that Kilpatrick had assessed the property in its post-repair

condition. There, Anderson cites Kilpatrick’s expert report at paragraphs 48-49, 160,9

216, and 220 for the proposition that “[r]econciling three metrics, Kilpatrick concluded

that the Anderson home suffered 13% diminished value.” Doc. 63 at 45. And in his

response affidavit opposing AFIC’s experts, Kilpatrick, referring to his expert report,

states, in conclusory fashion, that he “did appraise the Anderson property and

determined that, based on the aggregation of evidence . . . the Anderson home property

suffered a diminution in value of 13%.” Doc. 53-18 ¶ 13. Later in that response

affidavit, Kilpatrick, again referring to his initial expert report, gets a bit more specific; he

states that using relevant literature, case studies, and a previously-used survey, he

“concluded to a reasonable degree of appraisal certainty that the Anderson property

sustained a diminution in value of approximately 13% as a result of its water loss event

at issue.” Id. ¶ 87. The references to literature, case studies, and a “previously-used

survey” are consistent with the citation to paragraphs 48-49, 160, 216, and 220 in

Anderson’s brief in response to the Daubert motion.




9
 The citation to paragraph 160 is particularly misleading. In Anderson’s Daubert response, Anderson
describes paragraph 160 of Kilpatrick’s expert report as “Anderson property falls at the low end of the
case study range (12.8%) after reconciling facts.” Doc. 63 at 45. Paragraph 160 of Kilpatrick’s report is
actually the following two sentences, located above a table of case studies Kilpatrick considered: “The
case studies I considered are briefly summarized in Table 5 with more comprehensive summaries
immediately following the table. Diminution in value due to the relevant damage types ranged from
12.8% to 50% of otherwise unimpaired values, but most of the case study evidence indicated losses in
value between 20% and 30%.” Doc. 53-17 ¶ 160.

                                                  - 20 -
       But to the extent these representations are intended to suggest that Kilpatrick

assessed Anderson’s home in its post-repair condition, they are inaccurate. Nowhere in

his expert report does Kilpatrick “conclude[] that, within a reasonable degree of

appraisal certainty, the post-repair diminished value attributable to the Anderson’s [sic]

January 2014 water loss was 13%.” Doc. 62 at 14; see also Doc. 53-18 ¶ 87. Nor is

there any analysis or discussion suggesting that he even attempted to assess

Anderson’s home in its immediate post-repair condition.

       Nor is such an opinion found, as far as the Court can tell, in Kilpatrick’s

deposition. Kilpatrick was not asked directly about an opinion that Anderson’s home

decreased 13% in value because of stigma, no doubt because his expert report does

not state that opinion. But he did testify about what he did when he appraised

Anderson’s home. He testified that he did perform an inspection of Anderson’s home

on January 24, 2017; but when he did so he “was valuing the property as if unimpaired.”

Doc. 62-9 at 146:10-22. He did not go inside the house or interview Anderson about his

loss, and his recollection is that the inspection probably took less than an hour. Id. at

150:5-25. The appraisal report that resulted from that inspection was not, Kilpatrick

testified, a “diminished value appraisal,” which “would take into account some condition

which had diminished the value of the property relative to properties which did not have

that condition.” Id. at 152:12-21. That is because the purpose of the inspection was not

to determine whether Anderson’s home suffered diminished value, but rather “to obtain

an estimate of the fair market value as of January 6, 2014, immediately prior to the

water loss.” Id. at 152:9-13; Doc. 53-17 ¶ 108.




                                           - 21 -
       AFIC was also confounded by Anderson’s argument in response to its motion for

summary judgment that Kilpatrick had found that Anderson’s home diminished by 13%

in value as a result of stigma. “Notably, this 13% figure does not correspond to

percentages reported for either the ‘case studies’ or the contingent valuation survey, but

only Kilpatrick’s AVM analysis.” Doc. 74 at 5. AVM refers to automated valuation

models, the method Kilpatrick used to determine the expected price of Anderson’s

home when it sold in 2016. Doc. 53-17 ¶¶ 232-34. Apparently, AFIC did not pick up on

Anderson’s admission that Kilpatrick’s opinion based on the 2016 sale of his house was

not evidence of diminished value resulting from stigma. But AFIC’s point is well taken—

the “13% figure” is not found in Kilpatrick’s case studies or survey.

       Tellingly, Kilpatrick also discusses in his report further steps that he could take in

order to calculate diminished value “[i]f the class is certified.” See id. ¶ 223. In

paragraph 223, Kilpatrick states: “If the class is certified, then my staff and I would

conduct a new focus group in the exact same way in Atlanta, Georgia,” and, for the

class, a Georgia-wide survey. His summary of the surveys he discusses in his report is

found in Table 6 of his report, which is entitled “Open-Ended Results for Water Damage

Scenario in the [Thompson v.] State Farm Matter.” Doc. 59-4 at 63. Clearly, the survey

Kilpatrick did in Thompson was not intended for use in this case, hence the need for the

Atlanta survey. Thus, the new survey would be used to establish the diminished value

of Anderson’s home. Although Kilpatrick says he would expect the new survey “to

produce similar results within a reasonable level of statistical confidence due to the

recentness of the previous survey in the same geographical location” (Doc. 59-4 ¶ 223),

the point is that a new study would be necessary. Kilpatrick clearly contemplated taking



                                            - 22 -
additional measures before opining on diminished value resulting from stigma in this

case. But even assuming the Thompson survey could have been used to support an

opinion that diminished value due to stigma exists here, Kilpatrick never did that. In

short, Kilpatrick’s report talks about what he will do, not what he has done, and certainly

not what he has done to appraise Anderson’s home for diminished value.

       Anderson has not presented any evidence that would allow a reasonable jury to

find that AFIC is liable to him for failure to pay for diminished value due to stigma.

                                     V. CONCLUSION

       For the reasons discussed above, AFIC’s motion for summary judgment (Doc.

56) is GRANTED, and Anderson’s motion to certify class (Doc. 53) and the parties’

Daubert motions (Docs. 54; 57) are MOOT.

       SO ORDERED, this 15th day of October, 2018.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                           - 23 -
